DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the claim 1; “claw element” and “counter claw element” as in claim 8; “positioning device” as in claim 9; “magnetic positioning device” as in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens US 5,427,480.
In regards to claim 1, Stephens discloses a tool-changing device (Figure 1) comprising at least two tool holders (refer to either tool pockets on which tool 16 is being inserted into or to cartridge where tool 16 is disposed into) for holding one tool (16) each, a drive device (53/47/53/37/33/36/35/41) through which the tool holders (either radially or axially in relation to axis 12) are capable of being movable relative to at least one of a frame (10) or a base body (14) of the tool-changing device (Figure 1) into a working position (as shown in Figure 1), the drive device includes at least one locking element (41) and at least one counter element (36 or 31), which is connected at least indirectly to the at least two tool holders and the at least two tool holders are movable into different positions through a relative adjusting movement (axially) between the locking element (41) and the counter-element (36 or 31) into a working position (as shown in Figure 1) in which the tool holders (at base body 14) are lockable.
In regards to claim 2, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses that the locking element (41) and the counter element (36 or 31) interact to produce the relative adjusting movement by the locking element (41) into a locking position (as shown in Figure 1) executed relative to the counter element (36), or to produce the relative adjusting movement (axial movement) by the counter element (36 or 31) into a locking position (as in Figure 1) on the locking element (41), executed relative to the locking element (41), that is converted into a positioning movement (locked at a positioning movement) by the counter element (36 or 31), through which the tool holders are brought into the working position (as shown in Figure 1).
In regards to claim 3, Stephens discloses the tool-changing device (1) as claimed in claim 2, Stephens also discloses that the positioning movement of the counter element (31 or 31) is a linear movement (if the counter element is 36) or a rotary (if the counter element is 36) 
In regards to claim 4, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses that the counter element (31) has at least one of a tooth profile or claw profile that corresponds to the locking element (41).
In regards to claim 5, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses that the tool holders are connected to the counter element (31) such that a relative movement between the tool holders and the counter element (31) is prevented.
In regards to claim 6, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses a tool head (14) on which the at least two tool holders are attached and the tool head is movable relative to at least one of the frame (10).
In regards to claim 7, Stephens discloses the tool-changing device (1) as claimed in claim 6, Stephens also discloses that the locking element (41) is attached to at least one of the frame (10) and the counter element (31 or 36) is attached on the movable tool head (14), or the locking element (41) is attached one the movable tool head (14 via 31) and the counter element (31 or 36) is attached to the frame (10).
In regards to claim 8, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses that the locking element (41) is axially fixed as a claw element (41) relative to the counter element (31) and the counter element (31) is a rotatable counter claw element (31) which is axially moveable at least one of relative to an axis of rotation (12) thereof and both the claw element (41) and the counter claw element (31) have at least one claw edge which is angled relative to the axis of rotation (12) of the counter element (31) and the claw edges correspond to one another (see coupling relation of 31 and 41 as in Figure 1), so that the adjusting movement is transferrable through the claw edges into a rotary (rotation of 
In regards to claim 9, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses a positioning device (37) by which a positioning force (torque when in a clamped state/ unclamped state) is transferrable, at least indirectly (via 14), to the tool holders, and the locked counter element (36 or 31) in an unlocked (contrary to Figure 1) state together with the tool holders are moved further away from the working position (not in a working position, since it head 14 is unclamped) into an engaging position (as in Figure 1) by the positioning force, and where the locking element (41) is again engagable (as in Figure 1) with the counter element (36 or 31) or vice versa.
In regards to claim 10, Stephens discloses the tool-changing device (1) as claimed in claim 9, Stephens also discloses that a level of the positioning force (torque) required depends on the relative position of the locking element (41) and the counter element (36 or 31) relative to one another, and the positioning force reaches a maximum level when the locking element (41) is in the locking position (as shown in Figure 1).
In regards to claim 11, Stephens discloses the tool-changing device (1) as claimed in claim 10, Stephens also discloses that the positioning force (torque) reaches a minimum level when the counter element (31 or 36) is in an engaging position (as shown in Figure 1) and otherwise acts in or against a direction of a positioning movement (when positioning the tool holders in a clamped state) by the tool holders.
In regards to claim 12, Stephens discloses the tool-changing device (1) as claimed in claim 11, Stephens also discloses that the positioning device (37) is at least one of positioned between the frame (10).
In regards to claim 13, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses that the drive is at least electric (automatic controlled), and/or hydraulic drive (fluid; rack and pinion col 4, line 29-21) used to generate a tool feed.
claim 14, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses a machine tool (10 as Figure 1).
In regards to claim 15, Stephens discloses the tool-changing device (1) as claimed in claim 14, Stephens also discloses that the machine tool (10 as in Figure 1) includes the drive device (53/47/53/37/33/36/35/41) which is capable of generating a tool feed that is synchronised with workpiece rotation and the adjusting movement (for clamping or unclamping) between the locking element (41) and the counter element (36 or 31), and the machine tool further comprises a locking device (35) by which the locking element (41) of the toolchanging device is attachable relative to a frame (10) of the machine tool (10), at least for periods in which tools are changed.
In regards to claim 16, Stephens discloses the tool-changing device (1) as claimed in claim 1, Stephens also discloses: using the tool-changing device (of Figure 1) by bringing the tool holder on the tool-changing device (Figure 1) which holds the tool (16) into a working position (clamped position) through a relative adjusting movement (axial movement) between the locking element (41) and the counter element (31 or 36) on the tool-changing device (Figure 1).
In regards to claim 17, Stephens discloses the tool-changing device (1) as claimed in claim 16, Stephens also discloses moving the locking element (41) used to position the tool holder into a locking position (position as shown in Figure 1) in order to secure the counter element (31), or moving the counter element (31 or 36) used to position the tool holder into a locking position (as in Figure 1), wherein the adjusting movement (axial movement) is converted into a positioning movement (positioning from an unclamped state to a clamped state) by the counter element (31 or 36), with the tool holder fixed into the working position (clamped state) while at least one of the locking element (41) or the counter element (31 or 36) reaches the locking position (clamped state as shown in Figure 1).
claim 18, Stephens discloses the tool-changing device (1) as claimed in claim 17, Stephens also discloses that the tool holder moves from the working position (clamped) into an intermediate position (semi-clamped) after releasing the locking element (41) or the counter element (31 or 36) from the locking position (Figure 1) (note that when unclamping the tool changing device from 10, the locking element is moved leftward from the position as shown in Figure 1, until the tool changing device is completely realeased or unclamped from 10).
In regards to claim 19, Stephens discloses the tool-changing device (1) as claimed in claim 18, Stephens also discloses that the tool holder is moved from the working position (as shown in Figure 1) into an intermediate position using a positioning device (37).
In regards to claim 20, Stephens discloses the tool-changing device (1) as claimed in claim 19, Stephens also discloses operating a tool feed (rotating the tool or radially adjusting the tool) after changing the tool using the drive device, with the tool feed being at least one of parallel to the adjusting movement (rotating tool feed) or synchronised with workpiece rotation as part of a chip machining process (via actuation of 71, 63 and 67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following reference are noted to as disclosing all of the limitations of at least claim 1:
Benjamin et al. US 3,853,422
Peuterbaugh US 4,508,475
Simpson US 5,120,167
Kurz US 6,394,710
Broadley US 7,260,877
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722